DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 15-28 are pending.  Claims 15-26 are the subject of this NON-FINAL Office Action.  Claims 27-28 are withdrawn.  Claims 1-14 are canceled.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 15-26) in the reply filed on 07/19/2021 is acknowledged.  
Claims 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  


Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 19 is dependent on canceled claim 3; thus, it does not “contain a reference to a claim previously set forth” as required by Section 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18, 20-22 and 24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ECHIGO (US 2014/0175708).
	As to claim 15, ECHIGO teaches device for producing three-dimensional workpieces, comprising: a carrier 11 for receiving raw material powder (Figs. 1-4), a build chamber 7 with wall which extends substantially vertically and which is adapted to laterally delimit and support the raw material powder applied to the carrier (Figs. 1-4), an irradiation unit 5/12/29 for selectively irradiating the raw material powder applied to the carrier with electromagnetic radiation or particle radiation in order to produce on the carrier a workpiece manufactured 6/17 which is adapted to move the irradiation unit vertically with respect to the carrier, wherein the build chamber wall and the carrier are adapted to be connected to one another in a stationary manner during the vertical movement of the irradiation unit so that the vertical movement takes place relative to the carrier and relative to the build chamber wall (Figs. 1-4), wherein the build chamber wall is rigidly connected to the carrier and to a base of the device, or wherein the build chamber wall is detachably connected to the carrier and to the base and is adapted to be detached from the carrier on completion of a build process, in order to remove the finished workpiece (Figs. 1-4).
	As to claim 16, ECHIGO teaches wherein the build chamber wall is adapted to laterally surround the raw material powder applied to the carrier completely and to delimit and support the raw material powder on all sides (Figs. 1-4).
	As to claims 17-18, ECHIGO teaches wherein the vertical movement device is adapted to move the irradiation unit vertically together with the powder application device (Figs. 1-4).
	As to claim 20, ECHIGO teaches further comprising a control unit 8 which is adapted to control the vertical movement device in such a manner that the irradiation unit is vertically adjustable in terms of its height relative to the carrier and relative to the build chamber wall according to a desired thickness of a respective raw material powder layer that is to be applied (Figs. 1-4).
19 which is adapted to direct a gas into a build chamber defined by the build chamber wall, and at least one gas outlet 20 which is adapted to draw in the gas introduced from the gas inlet (Figs. 1-4).
	As to claim 22, ECHIGO teaches wherein the vertical movement device is adapted to move the irradiation unit vertically together with the gas inlet and the gas outlet (Figs. 1-4).
	As to claim 24, ECHIGO teaches further comprising a horizontal movement device 6/15/16 which is adapted to move the irradiation unit horizontally with respect to the carrier and with respect to the raw material powder applied to the carrier (Figs. 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 is rejected under 35 U.S.C. § 103 as being unpatentable over ECHIGO, in view of MORRIS (US 2016/0368050).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar powder application movement techniques to the powder applicator of ECHIGO to allow independent control of powder applicators with a reasonable expectation of success.
As to claims 15, ECHIGO teach the elements of these claims as explained above.
	ECHIGO does not explicitly teach a further vertical movement device which is mechanically independent of the vertical movement device and which is adapted to move the powder application device vertically.
42/142 and dispenser 44/144 that can be moved up and down according to the needs of the print scheme such as powder layer thickness (Figs. 2, 7, 10).  A skilled artisan would have recognized that vertically moving the applicator 27 and dispenser 23 of ECHIGO independent of the other vertical movements in the system was a known option to allow movement of the applicator 27 and dispenser 23 up and down depending on the powder layers.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar vertically-moving powder applicator and dispenser in the device of ECHIGO to allow adjustment of the applicator and dispenser up and down depending on the powder layers with a reasonable expectation of success.

Claims 21 is rejected under 35 U.S.C. § 103 as being unpatentable over ECHIGO, in view of ROMANO (US 2018/0126649, effective filing 11/7/2016).
This rejection is presented in the interest of compact prosecution to the extent claim 21 is intended to mean “wherein the gas inlet and the gas outlet are adapted to generate a gas stream flowing substantially parallel to the carrier.”
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar laminar gas flow techniques to the gas flow technique of ECHIGO to accomplish the same laminar flow functions with a reasonable expectation of success.
As to claims 15 and 21, ECHIGO teach the elements of these claims as explained above.

	However, ROMANO demonstrates that such a feature was routinely used in powder dispensing.  ROMANO teaches numerous iterations of inlets and outlets on build chamber walls to achieve laminar flow in powder 3D printing to remove contaminants or recycle powder (Figs. 12-14, 21-31, paras. 0010, 0049, 0256, 0258, 0296, 0314-15, 0322, 0326, 0350).  A skilled artisan would have recognized these chamber wall inlets and outlets and known options for the inlets and outlets of ECHIGO to achieve laminar flow.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar chamber wall inlet and outlet configurations and alter the inlets and outlets of ECHIGO accordingly to achieve a gas stream flowing substantially parallel to the carrier and laminar flow with a reasonable expectation of success.

Claims 23 and 25-26 are rejected under 35 U.S.C. § 103 as being unpatentable over ECHIGO, in view of NG (US 2018/0222116, effective filing 09/16/2015).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar side-by-side powder 3D print techniques to the powder 3D printing technique of ECHIGO in order to increase productivity with a reasonable expectation of success.
As to claims 15 and 24, ECHIGO teach the elements of these claims as explained above.
	ECHIGO does not explicitly teach wherein the device comprises a plurality of irradiation units arranged side by side, each of which comprises at least one optical element and each of 
further comprising a control unit which is adapted to control the horizontal movement device in such a manner that the irradiation unit, on completion of a first build process in the first build chamber, is moved horizontally to the second build chamber, and then to control the irradiation unit in such a manner that it begins a new build process in the second build chamber (claim 26).
	However, NG demonstrates that such a feature was routinely used in powder dispensing.  NG teaches multiple printhead modules with irradiation unit, and controller to control irradiation unit and movement therof, that “permits a layer of the object to be fabricated with a single pass” (Figs. 1B, 2A, 2B, 5 and paras. 0033, 0037-38, 0043).  A skilled artisan would have been motivated to duplicate the printhead modules with irradiation unit and build chamber of ECHIGO in order to more economically print products.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar side-by-side printhead modules to the 

Prior Art
	The following prior art is considered pertinent: US 2014/0077421; US 20170368758; US 20170361525; US6215093; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743